Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 12, 2019, February 2, 2021 and May 19, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "machining device" in claims 1, 4, "post-processing device" in claims 1, 4, "learning unit" in claims 5 and 9, "output unit" in claims 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document (JP2015-040342A, copy and translation provided by applicant, hereafter '342).
Regarding Claim(s) 1, '342 teaches a post-processing method for a workpiece comprising: conveying, by a robot (robot arm 2), a workpiece machined by a machining device 
Regarding Claim(s) 4, '342 teaches a machining system comprising: a machining device [Para. 12, "work W processed by a processing machine"] that machines a workpiece; a post-processing device (cleaning device 1) that performs post-processing on the workpiece that is machined by the machining device; a robot (robot arm 2) that conveys the workpiece that is machined, from the machining device to the post-processing device; and a control device  (18) that controls the post-processing device and the robot, wherein the control device acquires information regarding a state, at the machining device, of the workpiece after machining, from the machining device, determines a processing time for post-processing of the workpiece on a basis of the information regarding the state of the workpiece after machining, and causes the post-processing device and the robot to perform the post-processing on the workpiece for just the processing time that is determined (as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 as applied to claim 1 above, and further in view of Morishita (USPN 4980532).
Regarding Claim(s) 5, '342 teaches the limitations described above, yet fails to teach the control device includes a learning unit that performs learning to optimize the processing time for the post-processing of the workpiece, on a basis of the information regarding the state of the workpiece after machining, a processing time of the post-processing performed by the post-processing device, and a state of the workpiece after the post-processing. Morishita (USPN 4980532) discloses a machining operation and discloses acquiring information regarding a state of a workpiece [Col. 4, Line 1-5, "inputting means 20 is operated to input various machining state data"] and determining a machining time based on the state of the workpiece [Col. 4:9-10, 
Regarding Claim(s) 6, '342 teaches the limitations described above, yet fails to teach an output unit, which is taught by Morishita (Figure 3, numeral 30). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide an output unit  in a control device since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 in view of Morishita as applied to claim 5 above, and further in view of Baylor et al. (USPN 9802720).
Regarding Claim(s) 7, '342 in view of Morishita teaches the limitations described above, yet fails to teach the control device is configured to output a result of the learning to a control device of another machining system, and receive a result of learning from the control device of the other machining system. Baylor et al. (USPN 9802720) teaches a control device ("pattern creation cell") that can transmit information to another control device or transmit the information to a higher-level control system ("programmable automation controller", "programmable logic controller", "computer") which then transmits the information to other control devices [Col. 6:38-49]. This allows patterns created in one cell to be used by other cells, and information gathered by one cell to be used by another cell [Col. 5:56-Col. 6:16]. Providing learned information to another control device  It would have been obvious before the effective filing date 
Regarding Claim(s) 8, '342 in view of Morishita teaches the limitations described above, yet fails to teach the control device is configured to output the result of the learning to a higher-level control system, and receive a result of learning from the higher-level control system. Baylor et al. (USPN 9802720) teaches a control device ("pattern creation cell") that can transmit information to another control device or transmit the information to a higher-level control system ("programmable automation controller", "programmable logic controller", "computer") which then transmits the information to other control devices [Col. 6:38-49]. This allows patterns created in one cell to be used by other cells, and information gathered by one cell to be used by another cell [Col. 5:56-Col. 6:16]. Providing learned information to another control device  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to output a result of learning to a control device of another machining system to allow the information acquired by one control device to be used by another control device.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over '342 in view of Morishita and Baylor et al.
Regarding Claim(s) 9, '342 teaches a management system comprising: a machining system including a respective control device (18); wherein the machining system includes a machining device [Para. 12, "work W processed by a processing machine"] that machines a workpiece, a post-processing device (cleaning device 1) that performs post-processing on the workpiece that is machined by the machining device, a robot (robot arm 2) that conveys the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of machining systems as engineering expedient to increase throughput, as more workpieces could be processed at any given time, depending on the number of machining systems. Baylor et al. (USPN 9802720) teaches a control device ("pattern creation cell") that can transmit information to another control device or transmit the information to a higher-level control system ("programmable automation controller", "programmable logic controller", "computer") which then transmits the information to other control devices [Col. 6:38-49]. This allows patterns created in one cell to be used by other cells, and information gathered by one cell to be used by another cell [Col. 5:56-Col. 6:16]. Morishita (USPN 4980532) discloses a machining operation and discloses acquiring information regarding a state of a workpiece [Col. 4, Line 1-5, "inputting means 20 is operated to input various machining state data"] and determining a machining time 
Regarding Claim(s) 10, '342 teaches the limitations described above, yet fails to teach the higher-level control system is configured to transmit, to each of the control devices, a result of learning performed by the higher-level control system using the result of the learning, which is taught by Baylor et al. (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the higher-
Regarding Claim(s) 11, '342 teaches a control device not including a learning function (as described above) and teaches the limitations described above, yet fails to teach the higher-level control system is configured to transmit, to a control device not including a learning function, the result of the learning or a result of learning performed by the higher-level control system using the result of the learning. Morishita teaches a control device having a learning function and Baylor et al. teaches transmitting information to other control devices. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the higher-level control system to transmit, to a control device not including a learning function, the result of the learning or a result of learning performed by the higher-level control system using the result of the learning to allow information gathered by one control device to be used by another control device for optimizing processing times.

Allowable Subject Matter
Claims 2, 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim(s) 2, the prior art fails to anticipate or fairly suggest the information regarding the state of the workpiece after machining is an elapsed time from end of machining of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10870547 discloses an air-blowing method. US Pub 20150343585A1 discloses air cleaning of machining fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653